Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 - 20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
		instructions
		segment datum
		augmentation datum
		segment training data
		data entries
		correlation

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A video augmentation apparatus, wherein the video augmentation apparatus comprises…” Therefore, it is an “apparatus”, which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

at least a processor; and

a memory communicatively connected to the processor, the memory containing instructions configuring the at least a processor to:

receive a plurality of videos;

generate a segment datum as a function of the plurality of videos;

generate an augmentation classification datum as a function of an augmentation classifier machine learning model, wherein:

the augmentation classification datum comprises at least an augmentation datum;

the augmentation classification datum is generated as a function of the augmentation classifier machine learning model, wherein the at least a processor is configured to:

training the augmentation classifier machine learning model using augmentation training set, wherein the augmentation training set comprises a segment datum correlated to at least an augmentation datum; and

output the augmentation classification datum as a function of the augmentation classifier machine learning model and the augmentation training set;

generate an augmented video as a function of the augmentation classification datum; and

display the augmented video using a user display device.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory
	(3) A receiving
	(4) A plurality of videos
	(5) A display
	(6) An augmentation classifier machine learning model

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0009]    Referring now to FIG. 1, an exemplary embodiment of an apparatus100 for a video augmentation apparatus and a method for its use is illustrated. System includes a processor 104. processor 104 may include any computing device as described in this disclosure, including without limitation a microcontroller, microprocessor, digital signal processor (DSP) and/or system on a chip (SoC) as described in this disclosure. 

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0081] Memory 808 may include various components (e.g., machine-readable media) including, but not limited to, a random-access memory component, a read only component, and any combinations thereof. In one example, a basic input/output system 816 (BIOS), including basic routines that help to transfer information between elements within computer system 800, such as during start-up, may be stored in memory 808. Memory 808 may also include (e.g., stored on one or more machine-readable media) instructions (e.g., software) 820 embodying any one or more of the aspects and/or methodologies of the present disclosure. In another example, memory 808 may further include any number of program modules including, but not limited to, an operating system, one or more application programs, other program modules, program data, and any combinations thereof.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level. 
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “plurality of videos” is a broad term which is described at a high level. Applicant’s Specification recites:

[0011] With continued reference to FIG. 1, computing device 104 may be configured to receive a video 108. As used in this disclosure, a "video " is an item of media, that includes a recording of moving visual images made digitally or on videotape. A video 108 may be comprised of a plurality of scenes. As used in the current disclosure, a "scene" is a small segment of video 108. A scene may also represent a group of pictures. A Video 108 may include an image component, audio component, and related to a subject. In some cases, video 108 may include a digital video, which may be communicated by way of digital signals, for example between computing devices which are communicatively connected with at least a network. Digital video may be compressed in order to optimize speed and/or cost of transmission of video 108. Videos may be compressed according to a video compression coding format (i.e., codec). Exemplary video compression codecs include without limitation H.26x codecs, MPEG formats, VVC, SVT-AV1, and the like. In some cases, compression of a video 108 may be lossy, in which some information may be lost during compression. Alternatively or additionally, in some cases, compression of a video 108 may be substantially lossless, where substantially no information is lost during compression.

This “plurality of videos” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “display” is a broad term which is described at a high level. Applicant’s Specification recites:

[0018]    With continued reference to FIG. 1, segment datum 112 may include at least an image component. As used in this disclosure, an "image component" is a visual component of a video. Image component may include animations, still imagery, recorded video, and the like. Image component may include visual information of video 108. In some cases, image component may include a plurality of sequential frames. In some cases, each frame may be encoded (e.g., bitmap or vector-based encoding). Each frame may be configured to be displayed by way of a display. Exemplary displays include without limitation light emitting diode (LED) displays, cathode ray tube (CRT) displays, liquid crystal displays (LCDs), organic LEDs (OLDs), quantum dot displays, projectors (e.g., scanned light projectors), and the like.

This “display” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “augmentation classifier machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0028] With continued reference to FIG. 1, Processor 104 may be configured to classify segment datum 112 using an augmentation classifier machine learning model 144. Whereas inputs to the to the machine learning model may include augmentation datum 116, segment datum 112, video 108. The output to the classifier may be augmentation classification datum 124. Classification training data is a plurality of data entries containing a plurality of inputs that are correlated to a plurality of outputs for training a processor by a machine-learning process to align and classify attributes. Augmentation training data may contain information about the augmentation datum 116, segment datum 112, video 108, image component, audio component, verbal content, non-verbal content, rating datum, length datum, character datum, tone datum, location datum, and the like. Classification training data may include any augmentation match datum 132 stored in a database, remote data storage device , or a user input or device. Augmentation training data may be generated from any past or present augmentation datum 116, segment datum 112, video 108. Classification training data may be configured to correlate segment datum 112to an augmentation datum 116. In other embodiments ,classification training data may be configured to correlate augmentation datum 116 to segment datum 112. Processor 104 may include augmentation classifier using a classification algorithm, defined as a processes whereby a processor 104 derives, from training data, a model known as a "classifier" for sorting inputs into categories or bins of data. Classification may be performed using, without limitation, linear classifiers such as without limitation logistic regression and/or naive Bayes classifiers, nearest neighbor classifiers such as k-nearest neighbors classifiers, support vector machines, least squares support vector machines, fisher's linear discriminant, quadratic classifiers, decision trees, boosted trees, random forest classifiers, learning vector quantization, and/or neural network-based classifiers.

This “augmentation classifier machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory
	(3) A receiving
	(4) A plurality of videos
	(5) A display
	(6) An augmentation classifier machine learning model

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0009]    Referring now to FIG. 1, an exemplary embodiment of an apparatus100 for a video augmentation apparatus and a method for its use is illustrated. System includes a processor 104. processor 104 may include any computing device as described in this disclosure, including without limitation a microcontroller, microprocessor, digital signal processor (DSP) and/or system on a chip (SoC) as described in this disclosure. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0081] Memory 808 may include various components (e.g., machine-readable media) including, but not limited to, a random-access memory component, a read only component, and any combinations thereof. In one example, a basic input/output system 816 (BIOS), including basic routines that help to transfer information between elements within computer system 800, such as during start-up, may be stored in memory 808. Memory 808 may also include (e.g., stored on one or more machine-readable media) instructions (e.g., software) 820 embodying any one or more of the aspects and/or methodologies of the present disclosure. In another example, memory 808 may further include any number of program modules including, but not limited to, an operating system, one or more application programs, other program modules, program data, and any combinations thereof.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level. 
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “plurality of videos” is a broad term which is described at a high level. Applicant’s Specification recites:

[0011] With continued reference to FIG. 1, computing device 104 may be configured to receive a video 108. As used in this disclosure, a "video " is an item of media, that includes a recording of moving visual images made digitally or on videotape. A video 108 may be comprised of a plurality of scenes. As used in the current disclosure, a "scene" is a small segment of video 108. A scene may also represent a group of pictures. A Video 108 may include an image component, audio component, and related to a subject. In some cases, video 108 may include a digital video, which may be communicated by way of digital signals, for example between computing devices which are communicatively connected with at least a network. Digital video may be compressed in order to optimize speed and/or cost of transmission of video 108. Videos may be compressed according to a video compression coding format (i.e., codec). Exemplary video compression codecs include without limitation H.26x codecs, MPEG formats, VVC, SVT-AV1, and the like. In some cases, compression of a video 108 may be lossy, in which some information may be lost during compression. Alternatively or additionally, in some cases, compression of a video 108 may be substantially lossless, where substantially no information is lost during compression.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “display” is a broad term which is described at a high level. Applicant’s Specification recites:

[0018]    With continued reference to FIG. 1, segment datum 112 may include at least an image component. As used in this disclosure, an "image component" is a visual component of a video. Image component may include animations, still imagery, recorded video, and the like. Image component may include visual information of video 108. In some cases, image component may include a plurality of sequential frames. In some cases, each frame may be encoded (e.g., bitmap or vector-based encoding). Each frame may be configured to be displayed by way of a display. Exemplary displays include without limitation light emitting diode (LED) displays, cathode ray tube (CRT) displays, liquid crystal displays (LCDs), organic LEDs (OLDs), quantum dot displays, projectors (e.g., scanned light projectors), and the like.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “augmentation classifier machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0028] With continued reference to FIG. 1, Processor 104 may be configured to classify segment datum 112 using an augmentation classifier machine learning model 144. Whereas inputs to the to the machine learning model may include augmentation datum 116, segment datum 112, video 108. The output to the classifier may be augmentation classification datum 124. Classification training data is a plurality of data entries containing a plurality of inputs that are correlated to a plurality of outputs for training a processor by a machine-learning process to align and classify attributes. Augmentation training data may contain information about the augmentation datum 116, segment datum 112, video 108, image component, audio component, verbal content, non-verbal content, rating datum, length datum, character datum, tone datum, location datum, and the like. Classification training data may include any augmentation match datum 132 stored in a database, remote data storage device , or a user input or device. Augmentation training data may be generated from any past or present augmentation datum 116, segment datum 112, video 108. Classification training data may be configured to correlate segment datum 112to an augmentation datum 116. In other embodiments ,classification training data may be configured to correlate augmentation datum 116 to segment datum 112. Processor 104 may include augmentation classifier using a classification algorithm, defined as a processes whereby a processor 104 derives, from training data, a model known as a "classifier" for sorting inputs into categories or bins of data. Classification may be performed using, without limitation, linear classifiers such as without limitation logistic regression and/or naive Bayes classifiers, nearest neighbor classifiers such as k-nearest neighbors classifiers, support vector machines, least squares support vector machines, fisher's linear discriminant, quadratic classifiers, decision trees, boosted trees, random forest classifiers, learning vector quantization, and/or neural network-based classifiers.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The apparatus of claim 1, wherein the augmentation classifier further comprises a fuzzy inferencing system.

	Applicant’s Claim 2 merely teaches a mere inference. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The apparatus of claim 1, wherein the augmentation datum further comprises a rating datum.

	Applicant’s Claim 3 merely teaches pure data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The apparatus of claim 1, wherein the augmentation datum further comprises a tone datum.

	Applicant’s Claim 4 merely teaches pure data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The apparatus of claim 1, wherein the augmentation datum further comprises a character datum.

	Applicant’s Claim 5 merely teaches pure data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The apparatus of claim 1, wherein the segment datum comprises a video that has be segmented as a function of a subject.

	Applicant’s Claim 6 merely teaches pure data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The apparatus of claim 1, wherein the processor is further configured to generate an augmentation compatibility score.

	Applicant’s Claim 7 merely teaches calculation of a score. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The apparatus of claim 7, wherein the processor is further configured to generate the augmented video as a function of the augmentation compatibility score.

	Applicant’s Claim 8 merely teaches pure calculation of a function. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The apparatus of claim 1, further comprising an encoder is configured to:

encode the augmented video as a function of the augmentation classifier datum; and

transmit the encoded video to a decoder.

	An “encoder” is a broad term which is described at a high level. Applicant’s Specification recites:

[0018] With continued reference to FIG. 1, segment datum 112 may include at least an image component. As used in this disclosure, an "image component" is a visual component of a video. Image component may include animations, still imagery, recorded video, and the like. Image component may include visual information of video 108. In some cases, image component may include a plurality of sequential frames. In some cases, each frame may be encoded (e.g., bitmap or vector-based encoding). Each frame may be configured to be displayed by way of a display. Exemplary displays include without limitation light emitting diode (LED) displays, cathode ray tube (CRT) displays, liquid crystal displays (LCDs), organic LEDs (OLDs), quantum dot displays, projectors (e.g., scanned light projectors), and the like.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Applicant’s Claim 9 merely teaches pure computer storage. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The apparatus of claim 3, wherein the video’s rating is augmented as a function of a rating datum.

	Applicant’s Claim 10 merely teaches pure data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “11. A method for video augmentation, wherein the video augmentation apparatus comprises…” Therefore, it is an “method”, which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 11 that recite abstract ideas?

	YES. The following limitations in Claim 11 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

receiving, using a processor, a plurality of videos;

generating, using a processor, a segment datum as a function of the plurality of videos;


generating, using a processor, an augmentation classification datum as a function of an augmentation classifier machine learning model, wherein:

the augmentation classification datum comprises at least an augmentation datum;

generating, using at least a processor, the augmentation classification datum as a function of the augmentation classifier machine learning model, wherein the at least a processor is configured to:

training, by the processor, the augmentation classifier machine learning model using augmentation training set, wherein the augmentation training set comprises a segment datum correlated to at least an augmentation datum; and

outputting, by the processor, the augmentation classification datum as a function of the augmentation classifier machine learning model and the augmentation training set;

generating, using a processor, an augmented video as a function of an augmentation classification datum; and

displaying, using a display device, the augmented video.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory
	(3) A receiving
	(4) A plurality of videos
	(5) A display
	(6) An augmentation classifier machine learning model

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0009]    Referring now to FIG. 1, an exemplary embodiment of an apparatus100 for a video augmentation apparatus and a method for its use is illustrated. System includes a processor 104. processor 104 may include any computing device as described in this disclosure, including without limitation a microcontroller, microprocessor, digital signal processor (DSP) and/or system on a chip (SoC) as described in this disclosure. 

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0081] Memory 808 may include various components (e.g., machine-readable media) including, but not limited to, a random-access memory component, a read only component, and any combinations thereof. In one example, a basic input/output system 816 (BIOS), including basic routines that help to transfer information between elements within computer system 800, such as during start-up, may be stored in memory 808. Memory 808 may also include (e.g., stored on one or more machine-readable media) instructions (e.g., software) 820 embodying any one or more of the aspects and/or methodologies of the present disclosure. In another example, memory 808 may further include any number of program modules including, but not limited to, an operating system, one or more application programs, other program modules, program data, and any combinations thereof.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving” is a broad term which is described at a high level. 
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “plurality of videos” is a broad term which is described at a high level. Applicant’s Specification recites:

[0011] With continued reference to FIG. 1, computing device 104 may be configured to receive a video 108. As used in this disclosure, a "video " is an item of media, that includes a recording of moving visual images made digitally or on videotape. A video 108 may be comprised of a plurality of scenes. As used in the current disclosure, a "scene" is a small segment of video 108. A scene may also represent a group of pictures. A Video 108 may include an image component, audio component, and related to a subject. In some cases, video 108 may include a digital video, which may be communicated by way of digital signals, for example between computing devices which are communicatively connected with at least a network. Digital video may be compressed in order to optimize speed and/or cost of transmission of video 108. Videos may be compressed according to a video compression coding format (i.e., codec). Exemplary video compression codecs include without limitation H.26x codecs, MPEG formats, VVC, SVT-AV1, and the like. In some cases, compression of a video 108 may be lossy, in which some information may be lost during compression. Alternatively or additionally, in some cases, compression of a video 108 may be substantially lossless, where substantially no information is lost during compression.

This “plurality of videos” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “display” is a broad term which is described at a high level. Applicant’s Specification recites:

[0018]    With continued reference to FIG. 1, segment datum 112 may include at least an image component. As used in this disclosure, an "image component" is a visual component of a video. Image component may include animations, still imagery, recorded video, and the like. Image component may include visual information of video 108. In some cases, image component may include a plurality of sequential frames. In some cases, each frame may be encoded (e.g., bitmap or vector-based encoding). Each frame may be configured to be displayed by way of a display. Exemplary displays include without limitation light emitting diode (LED) displays, cathode ray tube (CRT) displays, liquid crystal displays (LCDs), organic LEDs (OLDs), quantum dot displays, projectors (e.g., scanned light projectors), and the like.

This “display” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “augmentation classifier machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0028] With continued reference to FIG. 1, Processor 104 may be configured to classify segment datum 112 using an augmentation classifier machine learning model 144. Whereas inputs to the to the machine learning model may include augmentation datum 116, segment datum 112, video 108. The output to the classifier may be augmentation classification datum 124. Classification training data is a plurality of data entries containing a plurality of inputs that are correlated to a plurality of outputs for training a processor by a machine-learning process to align and classify attributes. Augmentation training data may contain information about the augmentation datum 116, segment datum 112, video 108, image component, audio component, verbal content, non-verbal content, rating datum, length datum, character datum, tone datum, location datum, and the like. Classification training data may include any augmentation match datum 132 stored in a database, remote data storage device , or a user input or device. Augmentation training data may be generated from any past or present augmentation datum 116, segment datum 112, video 108. Classification training data may be configured to correlate segment datum 112to an augmentation datum 116. In other embodiments ,classification training data may be configured to correlate augmentation datum 116 to segment datum 112. Processor 104 may include augmentation classifier using a classification algorithm, defined as a processes whereby a processor 104 derives, from training data, a model known as a "classifier" for sorting inputs into categories or bins of data. Classification may be performed using, without limitation, linear classifiers such as without limitation logistic regression and/or naive Bayes classifiers, nearest neighbor classifiers such as k-nearest neighbors classifiers, support vector machines, least squares support vector machines, fisher's linear discriminant, quadratic classifiers, decision trees, boosted trees, random forest classifiers, learning vector quantization, and/or neural network-based classifiers.

This “augmentation classifier machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory
	(3) A receiving
	(4) A plurality of videos
	(5) A display
	(6) An augmentation classifier machine learning model

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0009]    Referring now to FIG. 1, an exemplary embodiment of an apparatus100 for a video augmentation apparatus and a method for its use is illustrated. System includes a processor 104. processor 104 may include any computing device as described in this disclosure, including without limitation a microcontroller, microprocessor, digital signal processor (DSP) and/or system on a chip (SoC) as described in this disclosure. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0081] Memory 808 may include various components (e.g., machine-readable media) including, but not limited to, a random-access memory component, a read only component, and any combinations thereof. In one example, a basic input/output system 816 (BIOS), including basic routines that help to transfer information between elements within computer system 800, such as during start-up, may be stored in memory 808. Memory 808 may also include (e.g., stored on one or more machine-readable media) instructions (e.g., software) 820 embodying any one or more of the aspects and/or methodologies of the present disclosure. In another example, memory 808 may further include any number of program modules including, but not limited to, an operating system, one or more application programs, other program modules, program data, and any combinations thereof.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving” is a broad term which is described at a high level. 
MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “plurality of videos” is a broad term which is described at a high level. Applicant’s Specification recites:

[0011] With continued reference to FIG. 1, computing device 104 may be configured to receive a video 108. As used in this disclosure, a "video " is an item of media, that includes a recording of moving visual images made digitally or on videotape. A video 108 may be comprised of a plurality of scenes. As used in the current disclosure, a "scene" is a small segment of video 108. A scene may also represent a group of pictures. A Video 108 may include an image component, audio component, and related to a subject. In some cases, video 108 may include a digital video, which may be communicated by way of digital signals, for example between computing devices which are communicatively connected with at least a network. Digital video may be compressed in order to optimize speed and/or cost of transmission of video 108. Videos may be compressed according to a video compression coding format (i.e., codec). Exemplary video compression codecs include without limitation H.26x codecs, MPEG formats, VVC, SVT-AV1, and the like. In some cases, compression of a video 108 may be lossy, in which some information may be lost during compression. Alternatively or additionally, in some cases, compression of a video 108 may be substantially lossless, where substantially no information is lost during compression.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “display” is a broad term which is described at a high level. Applicant’s Specification recites:

[0018]    With continued reference to FIG. 1, segment datum 112 may include at least an image component. As used in this disclosure, an "image component" is a visual component of a video. Image component may include animations, still imagery, recorded video, and the like. Image component may include visual information of video 108. In some cases, image component may include a plurality of sequential frames. In some cases, each frame may be encoded (e.g., bitmap or vector-based encoding). Each frame may be configured to be displayed by way of a display. Exemplary displays include without limitation light emitting diode (LED) displays, cathode ray tube (CRT) displays, liquid crystal displays (LCDs), organic LEDs (OLDs), quantum dot displays, projectors (e.g., scanned light projectors), and the like.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “augmentation classifier machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0028] With continued reference to FIG. 1, Processor 104 may be configured to classify segment datum 112 using an augmentation classifier machine learning model 144. Whereas inputs to the to the machine learning model may include augmentation datum 116, segment datum 112, video 108. The output to the classifier may be augmentation classification datum 124. Classification training data is a plurality of data entries containing a plurality of inputs that are correlated to a plurality of outputs for training a processor by a machine-learning process to align and classify attributes. Augmentation training data may contain information about the augmentation datum 116, segment datum 112, video 108, image component, audio component, verbal content, non-verbal content, rating datum, length datum, character datum, tone datum, location datum, and the like. Classification training data may include any augmentation match datum 132 stored in a database, remote data storage device , or a user input or device. Augmentation training data may be generated from any past or present augmentation datum 116, segment datum 112, video 108. Classification training data may be configured to correlate segment datum 112to an augmentation datum 116. In other embodiments ,classification training data may be configured to correlate augmentation datum 116 to segment datum 112. Processor 104 may include augmentation classifier using a classification algorithm, defined as a processes whereby a processor 104 derives, from training data, a model known as a "classifier" for sorting inputs into categories or bins of data. Classification may be performed using, without limitation, linear classifiers such as without limitation logistic regression and/or naive Bayes classifiers, nearest neighbor classifiers such as k-nearest neighbors classifiers, support vector machines, least squares support vector machines, fisher's linear discriminant, quadratic classifiers, decision trees, boosted trees, random forest classifiers, learning vector quantization, and/or neural network-based classifiers.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method of claim 11, wherein an augmentation classifier further comprises a fuzzy inferencing system.

	Applicant’s Claim 12 merely teaches pure inference. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The method of claim 11, wherein the augmentation datum further comprises a rating datum.

	Applicant’s Claim 13 merely teaches pure data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The method of claim 11, wherein the augmentation datum further comprises a tone datum.

	Applicant’s Claim 14 merely teaches pure data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The method of claim 11, wherein the augmentation datum further comprises a character datum.

	Applicant’s Claim 15 merely teaches pure data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The method of claim 11, wherein the segment datum comprises a video that has be segmented as a function of a subject.

	Applicant’s Claim 16 merely teaches pure data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

17. The method of claim 11, wherein the processor is further configured to generate an augmentation compatibility score.

	Applicant’s Claim 17 merely teaches calculation of a score. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. The method of claim 17, wherein the processor is further configured to generate the augmented video as a function of the augmentation compatibility score.

	Applicant’s Claim 18 merely teaches the mere calculation using an augmentation function. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

The method of claim 11, wherein the wherein an encoder is configured to transmit a residual signal as a function of the augmentation classifier datum.

	An “encoder” is a broad term which is described at a high level. Applicant’s Specification recites:

[0013] Still referring to FIG. 1, inter-frame coding may function by comparing each frame in the video with another frame, which may include a previous frame. Individual frames of a video sequence may be compared between frames, and a video compression codec may send only the differences from a reference frame for frames other than the reference frame. If a frame contains areas where nothing has moved, a system may issue a short command that copies that part of a reference frame into the instant frame. If sections of a frame move in manner describable through vector mathematics and/or affine transformations, or differences in color, brightness, tone, or the like, an encoder may emit a command that directs a decoder to shift, rotate, lighten, or darken a relevant portion. An encoder may also transmit a residual signal which describes remaining more subtle differences from reference frame, for instance by subtracting a predicted frame generated through vector motion commands from the reference frame pixel by pixel. Using entropy coding, these residual signals may have a more compact representation than a full signal. In areas of video with more motion, compression may encode more data to keep up with a larger number of pixels that are changing. As used in this disclosure, reference frames are frames of a compressed video (a complete picture) that are used to define future frames. As such, they are only used in inter-frame compression techniques. Some modern video encoding standards, such as H.264/AVC, allow the use of multiple reference frames. This may allow a video encoder to choose among more than one previously decoded frame on which to base each macroblock in another frame.

	Applicant’s Claim 19 merely teaches the transmission of a signal, per se. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

20. The method of claim 13, wherein the video’s rating is augmented as a function of a rating datum.

	Applicant’s Claim 20 merely teaches the mere calculation of a “rating”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AlA 35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless — 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3, 5-6, 9-11, 13, 15-16, and 19-20 are rejected under 35 U.S.C. § 102 (a)(1) as being anticipated by Garcia-Garcia, et al., A Review on Deep Learning Techniques Applied to Semantic Segmentation, arXiv:1704.06857v1 [cs.CV] 22 Apr 2017, 2017, pp. 1-23, in its entirety. Specifically:

Claim 1
	Claim 1's "at least a processor; and" is anticipated by Garcia-Garcia, et al., page 13, left column, second full paragraph, where it recites:

As we noticed, modeling image global contexts is related to 2D recurrent approaches by unfolding vertically and horizontally the network over the input images. Based on the same idea, Byeon et al. [80] purposed a simple 2D LSTM-based architecture in which the input image is divided into non- overlapping windows which are fed into four separate LSTMs memory blocks. This work emphasizes its low computational complexity on a single-core CPU and the model simplicity.

	Claim 1's "a memory communicatively connected to the processor, the memory containing instructions configuring the at least a processor to:" is anticipated by Garcia-Garcia, et al., page 16, right column, first full paragraph, where it recites:

Furthermore, many aspects must be evaluated to assert the validity and usefulness of a system: execution time, memory footprint, and accuracy. Depending on the purpose or the context of the system, some metrics might be of more importance than others, I.e., accuracy may be expendable up to a certain point in favor of execution speed for a real- time application.

	Claim 1's "receive a plurality of videos;” is anticipated by Garcia- Garcia, et al., page 19, left column, first partial paragraph, where it recites:

The last category included in this discussion is video or sequences. For that part we gathered results for two datasets which are suitable for sequence segmentation: CityScapes and YouTube-Objects.

	Claim 1's "generate a segment datum as a function of the plurality of videos;” is anticipated by Garcia-Garcia, et al., page 19, left column, first partial paragraph, where it recites:

The last category included in this discussion is video or sequences. For that part we gathered results for two datasets which are suitable for sequence segmentation: CityScapes and YouTube-Objects.

	Claim 1's "generate a segment datum as a function of the plurality of videos;" is anticipated by Garcia-Garcia, et al., page 4, right column, first full paragraph, where it recites:

Augmentations are specially helpful for small datasets, and have proven their efficacy with a long track of success stories. For instance, in [26], a dataset of 1500 portrait images is augmented synthesizing four new scales (0.6, 0.8, 1.2, 1.5), four new rotations (-45, -22, 22, 45), and four gamma variations (0.5, 0.8, 1.2, 1.5) to generate a new dataset of 19000 training images. That process allowed them to raise the accuracy of their system for portrait segmentation from 73.09 to 94.20 Intersection over Union (IoU) when including that augmented dataset for fine-tuning.

	Claim 1's "generate an augmentation classification datum as a function of an augmentation classifier machine learning model, wherein: " is anticipated by Garcia-Garcia, et al., page 4, right column, first full paragraph, where it recites:

Augmentations are specially helpful for small datasets, and have proven their efficacy with a long track of success stories. For instance, in [26], a dataset of 1500 portrait images is augmented synthesizing four new scales (0.6, 0.8, 1.2, 1.5), four new rotations (-45, -22, 22, 45), and four gamma variations (0.5, 0.8, 1.2, 1.5) to generate a new dataset of 19000 training images. That process allowed them to raise the accuracy of their system for portrait segmentation from 73.09 to 94.20 Intersection over Union (IoU) when including that augmented dataset for fine-tuning.

	Claim 1's "the augmentation classification datum comprises at least an augmentation datum;" is anticipated by Garcia-Garcia, et al., page 4, right column, first full paragraph, where it recites:

Augmentations are specially helpful for small datasets, and have proven their efficacy with a long track of success stories. For instance, in [26], a dataset of 1500 portrait images is augmented synthesizing four new scales (0.6, 0.8, 1.2, 1.5), four new rotations (-45, -22, 22, 45), and four gamma variations (0.5, 0.8, 1.2, 1.5) to generate a new dataset of 19000 training images. That process allowed them to raise the accuracy of their system for portrait segmentation from 73.09 to 94.20 Intersection over Union (IoU) when including that augmented dataset for fine-tuning.

	Claim 1's "the augmentation classification datum is generated as a function of the augmentation classifier machine learning model, wherein the at least a processor is configured to:" is anticipated by Garcia-Garcia, et al., page 4, right column, first full paragraph, where it recites:

Augmentations are specially helpful for small datasets, and have proven their efficacy with a long track of success stories. For instance, in [26], a dataset of 1500 portrait images is augmented synthesizing four new scales (0.6, 0.8, 1.2, 1.5), four new rotations (-45, -22, 22, 45), and four gamma variations (0.5, 0.8, 1.2, 1.5) to generate a new dataset of 19000 training images. That process allowed them to raise the accuracy of their system for portrait segmentation from 73.09 to 94.20 Intersection over Union (IoU) when including that augmented dataset for fine-tuning.

	Claim 1's "training the augmentation classifier machine learning model using augmentation training set, wherein the augmentation training set comprises a segment datum correlated to at least an augmentation datum; and" is anticipated by Garcia-Garcia, et al., page 4, left column, last two paragraphs and page 4, right column, first full paragraph, where it recites:

2.3 Data Preprocessing and Augmentation

Data augmentation is a common technique that has been proven to benefit the training of machine learning models in general and deep architectures in particular; either speeding up convergence or acting as a regularizer, thus avoiding overfitting and increasing generalization capabilities [25].

It typically consist of applying a set of transformations in either data or feature spaces, or even both. The most common augmentations are performed in the data space. That kind of augmentation generates new samples by applying transformations to the already existing data. There are many transformations that can be applied: translation, rotation, warping, scaling, color space shifts, crops, etc. The goal of those transformations is to generate more samples to create a larger dataset, preventing overfitting and presumably regularizing the model, balance the classes within that database, and even synthetically produce new samples that are more representative for the use case or task at hand.

Augmentations are specially helpful for small datasets, and have proven their efficacy with a long track of success stories. For instance, in [26], a dataset of 1500 portrait images is augmented synthesizing four new scales (0.6, 0.8, 1.2, 1.5), four new rotations (-45, -22, 22, 45), and four gamma variations (0.5, 0.8, 1.2, 1.5) to generate a new dataset of 19000 training images. That process allowed them to raise the accuracy of their system for portrait segmentation from 73.09 to 94.20 Intersection over Union (IoU) when including that augmented dataset for fine-tuning.

	Claim 1's "output the augmentation classification datum as a function of the augmentation classifier machine learning model and the augmentation training set; " is anticipated by Garcia-Garcia, et al., page 4, right column, first full paragraph, where it recites:

Augmentations are specially helpful for small datasets, and have proven their efficacy with a long track of success stories. For instance, in [26], a dataset of 1500 portrait images is augmented synthesizing four new scales (0.6, 0.8, 1.2, 1.5), four new rotations (-45, -22, 22, 45), and four gamma variations (0.5, 0.8, 1.2, 1.5) to generate a new dataset of 19000 training images. That process allowed them to raise the accuracy of their system for portrait segmentation from 73.09 to 94.20 Intersection over Union (IoU) when including that augmented dataset for fine-tuning.

	Claim 1's "generate an augmented video as a function of the augmentation classification datum; and" is anticipated by Garcia-Garcia, et al., page 19, left column, first partial paragraph, where it recites:

The last category included in this discussion is video or sequences. For that part we gathered results for two datasets which are suitable for sequence segmentation: CityScapes and YouTube-Objects.

	Claim 1's "display the augmented video using a user display device." is anticipated by Garcia-Garcia, et al., page 7, right column, last bullet point, where it recites:

Moreover, each object has been placed on a turntable, providing isolated video sequences around 360 degrees. For the validation process, 22 annotated video sequences of natural indoor scenes containing the objects are provided.

Claim 3
	Claim 3's "The apparatus of claim 1, wherein the augmentation datum further comprises a rating datum." is anticipated by Garcia-Garcia, et al., page 15, left column, last full paragraph, where it recites:

As we can observe, PointNet is a deep network architecture that stands out of the crowd due to the fact that it is based on fully connected layers instead of convolutional ones. The architecture features two subnetworks: one for classification and another for segmentation. The classification subnetwork takes a point cloud and applies a set of transforms and Multi Layer Perceptrons (MLPs) to generate features which are then aggregated using max-pooling to generate a global feature which describes the original input cloud. That global feature is classified by another MLP to produce output scores for each class. The segmentation subnetwork concatenates the global feature with the per point features extracted by the classification network and applies another two MLPs to generate features and produce output scores for each point.

Claim 5
	Claim 5's "The apparatus of claim 1, wherein the augmentation datum further comprises a character datum." is anticipated by Garcia- Garcia, et al., page 15, left column, last full paragraph, where it recites:

As we can observe, PointNet is a deep network architecture that stands out of the crowd due to the fact that it is based on fully connected layers instead of convolutional ones. The architecture features two subnetworks: one for classification and another for segmentation. The classification subnetwork takes a point cloud and applies a set of transforms and Multi Layer Perceptrons (MLPs) to generate features which are then aggregated using max-pooling to generate a global feature which describes the original input cloud. That global feature is classified by another MLP to produce output scores for each class. The segmentation subnetwork concatenates the global feature with the per point features extracted by the classification network and applies another two MLPs to generate features and produce output scores for each point.

Claim 6
	Claim 6's "The apparatus of claim 1, wherein the segment datum comprises a video that has be segmented as a function of a subject." is anticipated by Garcia-Garcia, et al., page 7, right column, last bullet point, where it recites:

Moreover, each object has been placed on a turntable, providing isolated video sequences around 360 degrees. For the validation process, 22 annotated video sequences of natural indoor scenes containing the objects are provided.

Claim 9
	Claim 9's "The apparatus of claim 1, further comprising an encoder is configured to: encode the augmented video as a function of the augmentation classifier datum; and transmit the encoded video to a decoder." is anticipated by Garcia-Garcia, et al., page 10, left column, Fig. 9, where it shows a “convolutional encoder-decoder”.

Claim 10
	Claim 10's "The apparatus of claim 3, wherein the video’s rating is augmented as a function of a rating datum." is anticipated by Garcia- Garcia, et al., page 15, left column, last full paragraph, where it recites:

As we can observe, PointNet is a deep network architecture that stands out of the crowd due to the fact that it is based on fully connected layers instead of convolutional ones. The architecture features two subnetworks: one for classification and another for segmentation. The classification subnetwork takes a point cloud and applies a set of transforms and Multi Layer Perceptrons (MLPs) to generate features which are then aggregated using max-pooling to generate a global feature which describes the original input cloud. That global feature is classified by another MLP to produce output scores for each class. The segmentation subnetwork concatenates the global feature with the per point features extracted by the classification network and applies another two MLPs to generate features and produce output scores for each point.

Claim 11
	Claim 11's "receiving, using a processor, a plurality of videos;” is anticipated by Garcia-Garcia, et al., page 19, left column, first partial paragraph, where it recites:

The last category included in this discussion is video or sequences. For that part we gathered results for two datasets which are suitable for sequence segmentation: CityScapes and YouTube-Objects.

	Claim 11's "generating, using a processor, a segment datum as a function of the plurality of videos;” is anticipated by Garcia-Garcia, et al., page 19, left column, first partial paragraph, where it recites:

The last category included in this discussion is video or sequences. For that part we gathered results for two datasets which are suitable for sequence segmentation: CityScapes and YouTube-Objects.

	Claim 11's "generate an augmentation classification datum as a function of an augmentation classifier machine learning model, wherein: " is anticipated by Garcia-Garcia, et al., page 4, right column, first full paragraph, where it recites:

Augmentations are specially helpful for small datasets, and have proven their efficacy with a long track of success stories. For instance, in [26], a dataset of 1500 portrait images is augmented synthesizing four new scales (0.6, 0.8, 1.2, 1.5), four new rotations (-45, -22, 22, 45), and four gamma variations (0.5, 0.8, 1.2, 1.5) to generate a new dataset of 19000 training images. That process allowed them to raise the accuracy of their system for portrait segmentation from 73.09 to 94.20 Intersection over Union (IoU) when including that augmented dataset for fine-tuning.

	Claim 11's "the augmentation classification datum comprises at least an augmentation datum;" is anticipated by Garcia-Garcia, et al., page 4, right column, first full paragraph, where it recites:

Augmentations are specially helpful for small datasets, and have proven their efficacy with a long track of success stories. For instance, in [26], a dataset of 1500 portrait images is augmented synthesizing four new scales (0.6, 0.8, 1.2, 1.5), four new rotations (-45, -22, 22, 45), and four gamma variations (0.5, 0.8, 1.2, 1.5) to generate a new dataset of 19000 training images. That process allowed them to raise the accuracy of their system for portrait segmentation from 73.09 to 94.20 Intersection over Union (IoU) when including that augmented dataset for fine-tuning.

	Claim 11's "the augmentation classification datum is generated as a function of the augmentation classifier machine learning model, wherein the at least a processor is configured to:" is anticipated by Garcia-Garcia, et al., page 4, right column, first full paragraph, where it recites:

Augmentations are specially helpful for small datasets, and have proven their efficacy with a long track of success stories. For instance, in [26], a dataset of 1500 portrait images is augmented synthesizing four new scales (0.6, 0.8, 1.2, 1.5), four new rotations (-45, -22, 22, 45), and four gamma variations (0.5, 0.8, 1.2, 1.5) to generate a new dataset of 19000 training images. That process allowed them to raise the accuracy of their system for portrait segmentation from 73.09 to 94.20 Intersection over Union (IoU) when including that augmented dataset for fine-tuning.

	Claim 11's "training the augmentation classifier machine learning model using augmentation training set, wherein the augmentation training set comprises a segment datum correlated to at least an augmentation datum; and" is anticipated by Garcia-Garcia, et al., page 4, left column, last two paragraphs and page 4, right column, first full paragraph, where it recites:

2.3 Data Preprocessing and Augmentation

Data augmentation is a common technique that has been proven to benefit the training of machine learning models in general and deep architectures in particular; either speeding up convergence or acting as a regularizer, thus avoiding overfitting and increasing generalization capabilities [25].

It typically consist of applying a set of transformations in either data or feature spaces, or even both. The most common augmentations are performed in the data space. That kind of augmentation generates new samples by applying transformations to the already existing data. There are many transformations that can be applied: translation, rotation, warping, scaling, color space shifts, crops, etc. The goal of those transformations is to generate more samples to create a larger dataset, preventing overfitting and presumably regularizing the model, balance the classes within that database, and even synthetically produce new samples that are more representative for the use case or task at hand.

Augmentations are specially helpful for small datasets, and have proven their efficacy with a long track of success stories. For instance, in [26], a dataset of 1500 portrait images is augmented synthesizing four new scales (0.6, 0.8, 1.2, 1.5), four new rotations (-45, -22, 22, 45), and four gamma variations (0.5, 0.8, 1.2, 1.5) to generate a new dataset of 19000 training images. That process allowed them to raise the accuracy of their system for portrait segmentation from 73.09 to 94.20 Intersection over Union (IoU) when including that augmented dataset for fine-tuning.

	Claim 11's "output the augmentation classification datum as a function of the augmentation classifier machine learning model and the augmentation training set; " is anticipated by Garcia-Garcia, et al., page 4, right column, first full paragraph, where it recites:

Augmentations are specially helpful for small datasets, and have proven their efficacy with a long track of success stories. For instance, in [26], a dataset of 1500 portrait images is augmented synthesizing four new scales (0.6, 0.8, 1.2, 1.5), four new rotations (-45, -22, 22, 45), and four gamma variations (0.5, 0.8, 1.2, 1.5) to generate a new dataset of 19000 training images. That process allowed them to raise the accuracy of their system for portrait segmentation from 73.09 to 94.20 Intersection over Union (IoU) when including that augmented dataset for fine-tuning.

	Claim 11's "generating, using a processor, an augmented video as a function of an augmentation classification datum; and" is anticipated by Garcia-Garcia, et al., page 19, left column, first partial paragraph, where it recites:

The last category included in this discussion is video or sequences. For that part we gathered results for two datasets which are suitable for sequence segmentation: CityScapes and YouTube-Objects.

	Claim 11's "displaying, using a display device, the augmented video.” is anticipated by Garcia-Garcia, et al., page 7, right column, last bullet point, where it recites:

Moreover, each object has been placed on a turntable, providing isolated video sequences around 360 degrees. For the validation process, 22 annotated video sequences of natural indoor scenes containing the objects are provided.

Claim 13
	Claim 13's "The method of claim 11, wherein the augmentation datum further comprises a rating datum." is anticipated by Garcia- Garcia, et al., page 15, left column, last full paragraph, where it recites:

As we can observe, PointNet is a deep network
architecture that stands out of the crowd due to the
fact that it is based on fully connected layers instead
of convolutional ones. The architecture features two
subnetworks: one for classification and another for
segmentation. The classification subnetwork takes a
point cloud and applies a set of transforms and Multi
Layer Perceptrons (MLPs) to generate features
which are then aggregated using max-pooling to
generate a global feature which describes the
original input cloud. That global feature is classified
by another MLP to produce output scores for each
class. The segmentation subnetwork concatenates
the global feature with the per point features
extracted by the classification network and applies
another two MLPs to generate features and produce
output scores for each point.

Claim 15
	Claim 15's "The method of claim 11, wherein the augmentation datum further comprises a character datum." is anticipated by Garcia- Garcia, et al., page 15, left column, last full paragraph, where it recites:

As we can observe, PointNet is a deep network architecture that stands out of the crowd due to the fact that it is based on fully connected layers instead of convolutional ones. The architecture features two subnetworks: one for classification and another for segmentation. The classification subnetwork takes a point cloud and applies a set of transforms and Multi Layer Perceptrons (MLPs) to generate features which are then aggregated using max-pooling to generate a global feature which describes the original input cloud. That global feature is classified by another MLP to produce output scores for each class. The segmentation subnetwork concatenates the global feature with the per point features extracted by the classification network and applies another two MLPs to generate features and produce output scores for each point.

Claim 16
	Claim 16's "The method of claim 11, wherein the segment datum comprises a video that has be segmented as a function of a subject." is anticipated by Garcia-Garcia, et al., page 7, right column, last bullet point, where it recites:

Moreover, each object has been placed on a turntable, providing isolated video sequences around 360 degrees. For the validation process, 22 annotated video sequences of natural indoor scenes containing the objects are provided.

Claim 19
	Claim 19's "The method of claim 11, wherein the wherein an encoder is configured to transmit a residual signal as a function of the augmentation classifier datum." is anticipated by Garcia-Garcia, et al., page 3, left column, last full paragraph, where it recites:

Apart from that fact, the network is well-known due to its depth (152 layers) and the introduction of residual blocks (see Figure 5). The residual blocks address the problem of training a really deep architecture by introducing identity skip connections so that layers can copy their inputs to the next layer.

Claim 20
	Claim 20's "The method of claim 13, wherein the video’s rating is augmented as a function of a rating datum." is anticipated by Garcia- Garcia, et al., page 15, left column, last full paragraph, where it recites:
As we can observe, PointNet is a deep network
architecture that stands out of the crowd due to the
fact that it is based on fully connected layers instead
of convolutional ones. The architecture features two
subnetworks: one for classification and another for
segmentation. The classification subnetwork takes a
point cloud and applies a set of transforms and Multi
Layer Perceptrons (MLPs) to generate features
which are then aggregated using max-pooling to
generate a global feature which describes the
original input cloud. That global feature is classified
by another MLP to produce output scores for each
class. The segmentation subnetwork concatenates
the global feature with the per point features
extracted by the classification network and applies
another two MLPs to generate features and produce
output scores for each point.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
23 NOV 2022